Citation Nr: 0530105	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-29 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to April 
1975, and from January 1976 to November 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in Detroit, 
Michigan that denied service connection for residuals of 
dental trauma.  In October 2004, the Board remanded the case 
to the RO for further procedural development.  The case was 
subsequently returned to the Board.


FINDINGS OF FACT

Current residuals of in-service dental trauma have not been 
demonstrated.


CONCLUSION OF LAW

Dental trauma was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 1712 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.381 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a November 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection 
for dental trauma, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence in her 
possession that pertains to the claim.

The veteran and her representative were also provided with a 
copy of the appealed rating decision, as well as a July 2003 
Statement of the Case (SOC), and a July 2005 Supplemental 
Statement of the Case (SSOC).  These documents provided them 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding her claim.  
By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  Additionally, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical and dental records and post-service 
medical records and examination reports.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims). 


Factual Background

The veteran essentially contends that she suffered dental 
trauma to her front upper teeth during a softball game in 
service in the fall of 1974.

According to the veteran's service medical records, on entry 
into military service in 1973, during her first period of 
active duty, no teeth were missing.  At the time of an August 
1973 enlistment examination the veteran's teeth were found to 
be acceptable.  On initial dental examination at the time of 
entry into service, the examiner noted malocclusion of her 
front upper teeth.  Service medical and dental records dated 
in 1973 and 1974 are negative for dental trauma.  During this 
period, she was treated for impacted wisdom teeth, and for 
caries.  A June 1974 dental treatment entry shows that an X-
ray study showed a possible dens in dente (a developmental 
disorder of a tooth) in tooth #10.  An August 1974 dental 
note reflects that the veteran reported that she bruxes 
(grinds her teeth) at night.  An October 1974 emergency 
dental note reflects that the veteran complained of 
sensitivity to sweets and cold in tooth #10.  An X-ray study 
showed no caries, and no trauma was noted.  

In a March 1975 report of medical history, the veteran 
reported a history of severe tooth or gum trouble.  At the 
time of a December 1975 enlistment examination the veteran's 
teeth were found to be acceptable.  In a December 1975 report 
of medical history, she denied a history of severe tooth or 
gum trouble.  In an October 1977 report of medical history, 
the veteran denied a history of severe tooth or gum trouble, 
despite answering affirmatively to experiencing 21 other 
medical symptoms/ conditions.  At an October 1977 separation 
medical examination, no findings were noted with respect to 
the veteran's teeth.

In August 2001, the local VA Medical Center (VAMC) noted that 
the veteran had asserted in-service dental trauma, and 
requested that the RO issue a dental rating decision.

In November 2001, the RO received the veteran's claim for 
service connection for residuals of dental trauma.  She said 
she suffered this trauma during her first period of active 
service in Germany in late 1974.  She stated that this trauma 
was treated during her second period of active service, and 
she lost four front teeth and had surgery for a deviated 
septum.  She said she had her four front teeth replaced in 
San Antonio, Texas.  

In November 2001, the veteran enclosed photocopies of 1976-
1977 service dental records which were not previously on 
file.  A January 1976 initial dental screening examination 
reflects that an X-ray study showed dens in dente of tooth 
#10.  The diagnosis was chronic pulpitis.  A pulpectomy was 
attempted, and a filling was later applied.  A February 1976 
note reflects that the veteran reported that teeth #7-10 were 
damaged in a 1974 accident.  In May 1976, decay was noted in 
teeth #8 and #9.  In June 1977, the veteran was referred for 
evaluation of teeth #7-10 for porcelain veneer crowns.  The 
same day, it was noted that a "Fx [fracture] pros." was 
contraindicated.  She was referred to a civilian 
orthodontist.

There are no post-service dental records on file.

An April 1978 VA examination performed to evaluate the 
veteran's pulmonary complaints reflects that the examiner 
indicated that the veteran's nose, sinuses, mouth and throat 
were all good, and the veteran was wearing braces on her 
teeth.  

In a January 2002 decision the RO denied entitlement to 
service connection for residuals of dental trauma, and 
mistakenly noted that a 1976 service dental record showed 
that the veteran's front teeth were reportedly damaged in a 
1974 automobile accident.  (In fact, the record in question 
notes only a reported accident in 1974.)

By a statement dated in October 2002, the veteran asserted 
that she did not have an automobile accident in 1974.  She 
said she suffered dental and facial injuries during a 
softball game in the fall of 1974.  By a statement dated in 
April 2003, the veteran reported that she had extensive 
treatment during the past year for pain in her front upper 
teeth.  She contended that these were the same teeth which 
were "knocked loose" during a softball game in service.  In 
a September 2003 statement, she clarified her earlier 
statement, adding that her teeth were not knocked out in the 
in-service softball incident.  She said she started getting 
treatment for these teeth in 1976, and that she was told at 
that time that she had a hairline fracture of her front 
teeth.

In July 2003, the National Personnel Records Center informed 
the RO that there were no additional service medical records 
on file.

In October 2004, the Board remanded the case to the RO in 
order for the veteran to be sent VCAA notice.  A VCAA letter 
was mailed to the veteran in November 2004, and the veteran 
did not respond.

Analysis

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  See 38 C.F.R. § 17.161(c) (this is referred to as 
"Class II(a)" eligibility).

In VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 25, 1997), 
VA's General Counsel clarified that the term "service 
trauma" in 38 C.F.R. § 17.123(c) (really § 17.161(c)), for 
Class II(a) eligibility, does not include the intended 
effects of treatment provided during the veteran's military 
service - such as a tooth extraction. The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c).

Despite the veteran's current contentions (and her in-service 
report in February 1976) regarding trauma to her front upper 
teeth in 1974, service medical and dental records dated in 
1973 and 1974 show no dental trauma to any teeth.  

Service dental records show that upper front tooth #10 was 
found to have a developmental condition (not trauma) in June 
1974.  The veteran's teeth were listed as acceptable on 
entrance examination in December 1975.  Service dental 
records dated in 1976 and submitted by the veteran again 
reflect a developmental condition of tooth #10, and also 
reflect that decay was noted in teeth #8 and #9.  In June 
1977, the veteran was referred for evaluation of teeth #7-10 
for porcelain veneer crowns.  

Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis (e.g., a partial or 
full denture) will not be considered evidence of aggravation 
of a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).  

Post-service medical records show no residuals of dental 
trauma.  The evidence shows no other current dental condition 
that might be linked to service trauma or other incidents of 
service.

In the absence of competent evidence of a link between any 
current dental condition and service, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for dental trauma and the claim must be 
denied.  Since the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert, supra.  


ORDER

Service connection for residuals of dental trauma is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


